EXHIBIT 10.1

March 16, 2007

U.S. Auto Parts Network, Inc.

17150 South Margay Avenue

Carson, CA 90746

Ladies and Gentlemen:

The undersigned acknowledges and understands that U.S. Auto Parts Network, Inc.,
a Delaware corporation (the “Company”), recently completed an initial public
offering of shares of the Company’s common stock (“Common Stock”) pursuant to a
registration statement filed with the Securities and Exchange Commission (the
“Commission”), wherein the undersigned was allowed to sell a portion of the
shares of Common Stock held by the undersigned. In consideration of the
foregoing and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, without the prior
written consent of the Company, the undersigned will not, directly or
indirectly, offer, sell, pledge, contract to sell, grant any option to purchase,
grant a security interest in, hypothecate or otherwise dispose of (collectively,
a “Disposition”) any shares of Common Stock (including, without limitation,
shares of Common Stock sold in the Initial Public Offering and shares of Common
Stock that may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Commission and shares of Common
Stock that may be issued upon the exercise of a stock option or a warrant) or
any securities convertible into, derivative of or exercisable or exchangeable
for or any rights to purchase or acquire Common Stock, owned directly by the
undersigned or with respect to which the undersigned has the power of
disposition, in any such case whether now owned or hereafter acquired
(collectively, the “Securities”) during the period beginning from the date
hereof through August 8, 2008 (the “Lock-up Period”).

The undersigned acknowledges and agrees that the above restrictions preclude the
undersigned from engaging in any hedging or other transaction which is designed
or reasonably expected to lead to or result in a Disposition of Securities
during the Lock-up Period, even if such Securities would be disposed of by
someone other than the undersigned. The undersigned further acknowledges and
agrees that such prohibited hedging or other transactions would include, without
limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any
Securities or with respect to any security that includes, relates to or derives
any significant part of its value from the Securities.

Notwithstanding the foregoing, the undersigned (i) if an individual, may
transfer any or all of the Securities either during his or her lifetime or upon
death, by gift, will or intestacy, to his or her immediate family or to a trust
or limited partnership the beneficiaries or members of which are exclusively the
undersigned and/or a member or members of his or her immediate family, (ii) if a
trust, may distribute any or all of the Securities to its beneficiaries, or
(iii) if a corporation, partnership or a limited liability company, may
distribute any or all of the Securities to its shareholders, partners or
members; provided, however, that in the case of each of the clauses (i),
(ii) and (iii) it shall be a condition to such transfer or distribution that the
transferee execute an agreement stating that the transferee is receiving and
holding the Securities subject to the provisions of this Lock-up Agreement, and
there shall be no further transfer



--------------------------------------------------------------------------------

of such Securities except in accordance with this Lock-up Agreement. For
purposes of this Lock-up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

The undersigned also consents and agrees to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Securities except in compliance with the restrictions set forth
herein.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-up Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representative, successors and assigns of the undersigned.

 

Very truly yours,

 

(printed name of holder)

By:  

 

(signature)

 

(printed name and title of person signing, if signing on behalf of an entity)



--------------------------------------------------------------------------------

PERSONS WHO ENTERED INTO THE AGREEMENTS

Khazani Living Trust, Established October 26, 2004

Sol Khazani

Nia Living Trust, Established September 24, 2004

Mehran Nia

Elyashar Living Trust, Established August 4, 2004

Benhoor Elyashar

Pine Family Limited Partnership

Richard E. Pine

Daugherty Family Limited Partnership

Todd Daugherty

Lowell E. Mann

Brian Tinari